John I. Purtle, Justice, dissenting. The judicial powers of the State of Arkansas are vested in the Judicial Department. Art. 4, Sec. 1, Constitution of 1874. The powers of the Judicial Department are vested in the Supreme Court and the inferior courts. Art 7, Sec. 1. The Supreme Court of Arkansas has general superintending control over all inferior courts of law and equity. Art. 7, Sec. 4. In Vance v. Austell, 45 Ark. 400 (1885) this court held that the Constitution was not so much a grant of powers but rather a limitation of power. At page 408 the opinion states: But the constitution of a state is not a grant of enumerated powers. Its chief object is to impose limitations upon the several departments of government. We look to it, not so much to see whether a contested enactment is authorized, but whether it is prohibited. For, if not prohibited either by the letter or the spirit of the fundamental instrument, it is authorized. Certainly it cannot be logically argued that the Constitution, at least in the articles and sections mentioned herein, prohibits the Judicial Department or the Supreme Court ¡from doing exactly what was done in the present case. The facts that the legislature has provided for this type of appointment and the Judicial Department and Chief Justice of this court complied are reason enough to sustain the appointment. The efficient administration of justice is mandated by the Constitution, the laws and public policy. The people have divided the powers of government and vested the judicial powers in the Supreme Court and inferior courts. Art. 7, Sec. 1. There is no other way to keep the administration of Justice flowing without serious delay and congestion of trial dockets. Certainly the people did not expect to have to change the Constitution in order to keep the court dockets up to date. There is no provision for splitting and dividing the various judicial districts or for providing law clerks, for that matter. Nevertheless, we do these things in order to accomplish the objectives invested in us by the people of Arkansas. The majority is here holding that the Constitution of Arkansas is a grant of powers by the people. Although I agree with that theory, it is contrary to Vance v. Austell and its progeny. This opinion has not been overruled during the hundred years after its rendition. Today it has! I would deny the writ. Hays, J., joins in this dissent.